Citation Nr: 1451373	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-08 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to herbicide exposure and/or service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty January 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision by the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied entitlement to service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript is included in the claims file.

The claim was remanded by the Board in March 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for sleep apnea must be remanded for further evidentiary development.

The Veteran has asserted service connection for sleep apnea is warranted as secondary to service-connected PTSD.  An August 2011 VA examiner provided a negative nexus indicating there was no relationship between a psychological problem and a physiological sleep apnea.  However, the Veteran, through his representative, provided an article which suggests there is a link between sleep apnea and PTSD.  As there is additional information which relates to the Veteran's claim that has not been considered by a VA examiner, an additional opinion on the matter is necessary. 

The Veteran has alternatively asserted his sleep apnea was incurred in service as he was always tired and started snoring in service.  In October 2010, his brother wrote letter indicating that the Veteran snored when he returned from Vietnam.  The Veteran also testified during a November 2011 Travel Board hearing that his wife told him that he snored and stopped breathing at night.  In an April 2014 VA examination report, the examiner stated that although snoring may be a symptom of obstructive sleep apnea, it is not diagnostic of obstructive sleep apnea.  The examiner noted the Veteran's report that his wife's indicated she witnessed that he stopped breathing in service.  The examiner then found sleep apnea was not incurred during service because although "the Veteran described that he has had snoring dating back to his time on active military duty, there is no other corroborating history of witnessed apnea, daytime sleepiness, or other cardinal symptoms that would be consistent with a diagnosis of obstructive sleep apnea."  The Board finds there is inconsistency in the report as the examiner noted the Veteran's wife's alleged witnessing that he stopped breathing in service and then found no evidence of witnessed sleep apnea.  The Board has determined that further clarification on this matter is necessary. 

Finally, the Veteran has asserted that sleep apnea is secondary to service-connected diabetes.  The Veteran submitted articles linking diabetes to weight gain and linking excessive weight to sleep apnea.  The Veteran also submitted articles linking diabetes mellitus and sleep apnea.  This theory of entitlement has not been considered by a VA examiner and a VA opinion is necessary.  Additionally, the Board notes that any treatment records prior to and including the initial diagnosis of diabetes would be relevant to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment for diabetes prior to April 2008.  Additionally, any primary care treatment received from 1998 to 2008 should also be obtained.  After securing any necessary releases, the AOJ should obtain these records.

2.  The AOJ should return the claims file to the April 2014 VA examiner for an addendum opinion to determine the nature and etiology of any current sleep apnea.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  

For the Veteran's claimed sleep apnea, the examiner should: 

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep apnea disability that is either (i) etiologically related to or (ii) caused by the Veteran's service-connected PTSD or diabetes.  The examiner should specifically consider the article submitted by the Veteran relating to these claims. 

(b)  Explain the significance of the Veteran's history of snoring and tiredness, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of snoring and tiredness represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

